Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of April 3, 2007, by and among Magellan Midstream Holdings, L.P., a Delaware
limited partnership (the “Partnership”), and the Purchasers listed on the
signature pages to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the sale of
the Purchased Units pursuant to the Common Unit Purchase Agreement, dated as of
April 3, 2007, by and among MGG Midstream Holdings, L.P., a Delaware limited
partnership, the Partnership and the Purchasers (the “Purchase Agreement”);

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Purchase Agreement. The terms set forth
below are used herein as so defined:

“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning specified in the introductory paragraph.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.



--------------------------------------------------------------------------------

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means the product of $24.50 times the number of
Registrable Securities held by such Purchaser.

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“NYSE” means The New York Stock Exchange, Inc.

“Opt-Out Notice” has the meaning specified in Section 2.02(a).

“Partnership” has the meaning specified in the introductory paragraph.

“Partnership GP” means Magellan Midstream Holdings GP, LLC, a Delaware limited
liability company and the general partner of the Partnership.

“Purchase Agreement” has the meaning specified in the Recitals of this
Agreement.

“Purchaser” and “Purchasers” have the meanings specified in the introductory
paragraph of this Agreement.

“Registrable Securities” means the Purchased Units, all of which Registrable
Securities are subject to the rights provided herein until such rights terminate
pursuant to the provisions hereof.

“Registration Expenses” has the meaning specified in Section 2.07(b) of this
Agreement.

“Selling Expenses” has the meaning specified in Section 2.07(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Shelf Registration Statement” means a registration statement on Form S-3 under
the Securities Act to permit the resale of the Registrable Securities from time
to time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force under the Securities Act).

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Units are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security when (a) a registration statement covering such Registrable
Security has been declared effective by the Commission and such Registrable
Security has been sold or

 

- 2 -



--------------------------------------------------------------------------------

disposed of pursuant to such effective registration statement; (b) such
Registrable Security has been disposed of pursuant to any section of Rule 144
(or any similar provision then in force under the Securities Act); (c) such
Registrable Security can be disposed of pursuant to Rule 144(k) (or any similar
provision then in force under the Securities Act) by the Holder, (d) such
Registrable Security is held by the Partnership or one of its Affiliates; or
(e) such Registrable Security has been sold in a private transaction in which
the transferor’s rights under this Agreement are not assigned to the transferee
of such securities.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Shelf Registration.

(a) Deadline To Go Effective. As soon as practicable following the Closing, but
in any event within 60 days of the Closing, the Partnership shall prepare and
file a Shelf Registration Statement under the Securities Act with respect to all
of the Registrable Securities. The Partnership shall use its commercially
reasonable efforts to cause the Shelf Registration Statement to become effective
no later than 180 days after the date of the Closing. The Partnership will use
its commercially reasonable efforts to cause the Shelf Registration Statement
filed pursuant to this Section 2.01 to be continuously effective under the
Securities Act until the earliest of (i) when all such Registrable Securities
are sold by the Purchasers and (ii) when all of the Registrable Securities
become eligible for resale under Rule 144(k) (or any successor provision then in
force under the Securities Act) by the Holder (the “Effectiveness Period”). The
Shelf Registration Statement when declared effective (including the documents
incorporated therein by reference) will comply as to form in all material
respects with all applicable requirements of the Securities Act and the Exchange
Act and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading (and, in the case of the prospectus contained
in such Shelf Registration Statement, in the light of the circumstances under
which a statement is made).

(b) Failure To Go Effective. If the Shelf Registration Statement required by
Section 2.01 is not declared effective within 180 days after Closing, then each
Purchaser shall be entitled to a payment (with respect to the Purchased Units of
each such Purchaser), as liquidated damages and not as a penalty, of 0.25% of
the Liquidated Damages Multiplier per 30-day period for the first 60 days
following the 180th day, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period for each subsequent 60 days, up to a
maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period (the
“Liquidated Damages”); provided, however, the aggregate amount of Liquidated
Damages payable by the Partnership under this Agreement to each Purchaser shall
not exceed 10% of the Liquidated Damages Multiplier with respect to such
Purchaser. The Liquidated Damages payable pursuant to the immediately preceding
sentence shall be payable within ten Business Days after the end of each such
30-day period. Any Liquidated Damages shall be paid to each Purchaser in
immediately available funds. The payment of the Liquidated Damages to a
Purchaser shall cease at such time as the Purchased Units of such Purchaser
become eligible for resale under Rule 144(k) under the Securities Act. As soon
as practicable following the date that the Shelf Registration Statement becomes
effective, but in any event within three Business Days of such date, the
Partnership shall provide the Purchasers with written notice of the
effectiveness of the Shelf Registration Statement.

 

- 3 -



--------------------------------------------------------------------------------

(c) Waiver of Liquidated Damages. If the Partnership is unable to cause a Shelf
Registration Statement to go effective within the 180 days as a result of an
acquisition, merger, reorganization, disposition or other similar transaction,
then the Partnership may request a waiver of the Liquidated Damages, and each
Holder may individually grant or withhold its consent to such request in its
discretion. A Purchaser’s rights (and any transferee’s rights pursuant to
Section 2.10) under this Section 2.01 shall terminate upon the termination of
the Effectiveness Period.

(d) Delay Rights. Notwithstanding anything to the contrary contained herein, the
Partnership may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus that is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement, but such
Selling Holder may settle any prior sales of Registrable Securities) if (i) the
Partnership is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and the Partnership determines in good faith that the
Partnership’s ability to pursue or consummate such a transaction would be
materially adversely affected by any required disclosure of such transaction in
the Shelf Registration Statement or (ii) the Partnership has experienced some
other material non-public event the disclosure of which at such time, in the
good faith judgment of the Partnership, would materially adversely affect the
Partnership; provided, however, in no event shall the Purchasers be suspended
for a period that exceeds an aggregate of 60 days in any 180-day period or 90
days in any 365-day period, in each case, exclusive of the days covered by any
lock-up executed by a Purchaser in connection with any Underwritten Offering.
Upon disclosure of such information or the termination of the condition
described above, the Partnership shall provide prompt notice to the Selling
Holders whose Registrable Securities are included in the Shelf Registration
Statement, and shall promptly terminate any suspension of sales it has put into
effect and shall take such other actions to permit registered sales of
Registrable Securities as contemplated in this Agreement.

Section 2.02 Piggyback Rights.

(a) Participation. If at any time the Partnership proposes to file (i) a
prospectus supplement to an effective shelf registration statement, including
the Shelf Registration Statement contemplated by Section 2.01, or (ii) a
registration statement, other than a shelf registration statement, in either
case, for the sale of Common Units in an Underwritten Offering for its own
account and/or another Person, then as soon as practicable but not less than
three (3) Business Days prior to the filing of (x) any preliminary prospectus
supplement relating to such Underwritten Offering pursuant to Rule 424(b) under
the Securities Act, (y) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, then, the Partnership shall give notice of such proposed Underwritten
Offering to the Holders and such notice shall offer the Holders the opportunity
to include in such Underwritten Offering such number of Registrable Securities
(the “Included Registrable Securities”) as each such Holder may request in
writing; provided, however, that if the

 

- 4 -



--------------------------------------------------------------------------------

Partnership has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have an
adverse effect on the price, timing or distribution of the Common Units in the
Underwritten Offering, then the amount of Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b); and provided, further, that the Partnership shall not be
obligated to include any Registrable Securities in any Underwritten Offering
unless the Holders request inclusion of at least $5 million of Registrable
Securities in such offering. The notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof. Each such Holder shall then have two Business Days after
receiving such notice to request inclusion of Registrable Securities in the
Underwritten Offering, except that such Holder shall have one Business Day after
such Holder confirms receipt of the notice to request inclusion of Registrable
Securities in the Underwritten Offering in the case of a “bought deal” or
“overnight transaction” where no preliminary prospectus is used. If no request
for inclusion from a Holder is received within the specified time, each such
Holder shall have no further right to participate in such Underwritten Offering.
If, at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Partnership shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Partnership may, at its election, give written notice
of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such Underwritten Offering, shall be relieved of
its obligation to sell any Included Registrable Securities in connection with
such terminated Underwritten Offering, and (y) in the case of a determination to
delay such Underwritten Offering, shall be permitted to delay offering any
Included Registrable Securities for the same period as the delay in the
Underwritten Offering. Any Selling Holder shall have the right to withdraw such
Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such offering by giving written notice to the Partnership of such
withdrawal up to and including the time of pricing of such offering. Each
Holder’s rights under this Section 2.02(a) shall terminate upon the first to
occur of (A) such Holder (together with any Affiliates of such Holder) holding
less than $20 million of Purchased Units, based on the purchase price per unit
under the Purchase Agreement and (B) two years from the sale of the Registrable
Securities to the Purchasers. Notwithstanding the foregoing, any Holder holding
greater than $20 million of Purchased Units, based on the purchase price per
unit under the Purchase Agreement, may deliver written notice (an “Opt Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, that, such
Holder may later revoke any such Opt Out Notice. Following receipt of an Opt Out
Notice from a Holder (unless subsequently revoked), the Partnership shall not be
required to deliver any notice to such Holder pursuant to this Section 2.02(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by the Partnership pursuant to this Section 2.02(a).

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises that the total amount of
Common Units that the Selling Holders and any other Persons intend to include in
such offering exceeds the number that can be sold in such offering without being
likely to have an adverse effect on the price, timing or distribution of the
Common Units offered or the market for the Common Units, then the Common Units
to be included in such Underwritten Offering shall include the number of Common
Units that such Managing Underwriter or Underwriters advises can be sold without

 

- 5 -



--------------------------------------------------------------------------------

having such adverse effect, with such number to be allocated (i) first, to the
Partnership and any of its affiliates, and (ii) second, pro rata among the
Selling Holders and any other Persons who have been or are granted registration
rights on or after the date of this Agreement (“Other Holders”) who have
requested participation in such Underwritten Offering (based, for each such
Selling Holder or Other Holder, on the percentage computed, for each Selling
Holder or Other Holder, on the fraction derived by dividing (x) the number of
Common Units proposed to be sold by such Selling Holder in such Underwritten
Offering by (y) the aggregate number of Common Units proposed to be sold by all
Selling Holders in such Underwritten Offering). As of the date of execution of
this Agreement, there are no other Persons with Registration Rights relating to
the Common Units other than pursuant to this Agreement and Section 7.12 of the
Partnership Agreement.

Section 2.03 Underwritten Offerings.

(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal shall affect the Partnership’s obligation to pay Registration
Expenses. If Holders holding at least $20 million of Purchased Units based on
the purchase price per unit under the Purchase Agreement request, the
Partnership’s management may but shall not be required to participate in a
roadshow or similar marketing effort in connection with any Underwritten
Offering.

(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder of Registrable Securities shall be entitled to any “demand” rights or
similar rights that would require the Partnership to effect an Underwritten
Offering solely on behalf of such Holder.

 

- 6 -



--------------------------------------------------------------------------------

Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep the Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by the Shelf Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Shelf Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its commercially reasonable efforts to include such information in
such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration
statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Shelf Registration Statement
or any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder and each underwriter, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of (i) the filing of the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement or any post-effective amendment thereto, when
the same has

 

- 7 -



--------------------------------------------------------------------------------

become effective; and (ii) any written comments from the Commission with respect
to any filing referred to in clause (i) and any written request by the
Commission for amendments or supplements to the Shelf Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

(f) immediately notify each Selling Holder and each underwriter, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading (in the case of the prospectus contained
therein, in the light of the circumstances under which a statement is made);
(ii) the issuance or threat of issuance by the Commission of any stop order
suspending the effectiveness of the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, or the initiation of any
proceedings for that purpose; or (iii) the receipt by the Partnership of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other reasonable action as is necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

- 8 -



--------------------------------------------------------------------------------

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Purchaser, (i) as soon as practicable incorporate in a
prospectus supplement or post-effective amendment such information as such
Purchaser reasonably requests to be included therein relating to the sale and
distribution of Registrable Securities, including information with respect to
the number of Registrable Securities being offered or sold, the purchase price
being paid therefor and any other terms of the offering of the Registrable
Securities to be sold in such offering; and (ii) as soon as practicable make all
required filings of such prospectus supplement or post-effective amendment after
being notified of the matters to be incorporated in such prospectus supplement
or post-effective amendment.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue disposition of the Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by subsection (f) of this Section 2.04 or
until it is advised in writing by the Partnership that the use of the prospectus
may be resumed, and has received copies of any additional or supplemental
filings incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.

Section 2.05 Cooperation by Holders. The Partnership shall have no obligation to
include in the Shelf Registration Statement, or in an Underwritten Offering
pursuant to Section 2.02(a), Common Units of a Selling Holder who has failed to
timely furnish such information that, in the opinion of counsel to the
Partnership, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

 

- 9 -



--------------------------------------------------------------------------------

Section 2.06 Restrictions on Public Sale by Holders of Registrable Securities.
For a period of one year following the Closing Date, each Holder of Registrable
Securities who is included in the Shelf Registration Statement agrees not to
effect any public sale or distribution of the Registrable Securities during the
30-day period beginning on the date of pricing of an Underwritten Offering of
equity securities by the Partnership (except as provided in this Section 2.06);
provided, however, that the duration of the foregoing restrictions shall be no
longer than the duration of the shortest restriction generally imposed by the
underwriters on the officers or directors or any other unitholder of the
Partnership on whom a restriction is imposed. In addition, the lock-up
provisions in this Section 2.06 shall not apply with respect to a Holder that
(A) owns less than $20 million of Purchased Units, based on the purchase price
per unit under the Purchase Agreement, (B) has delivered an Opt-Out Notice to
the Partnership pursuant to Section 2.02(a) or (C) has submitted a notice
requesting the inclusion of Registrable Securities in an Underwritten Offering
pursuant to Section 2.02(a) but is unable to do so as a result of the priority
provisions contained in Section 2.02(b).

Section 2.07 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay all Selling Expenses in connection with any sale of its
Registrable Securities hereunder. In addition, except as otherwise provided in
Section 2.08 hereof, the Partnership shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Shelf Registration Statement
pursuant to Section 2.01 or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and NYSE fees,
all registration, filing, qualification and other fees and expenses of complying
with securities or blue sky laws, fees of the National Association of Securities
Dealers, Inc., fees of transfer agents and registrars, all word processing,
duplicating and printing expenses, any transfer taxes and the fees and
disbursements of counsel and independent public accountants for the Partnership,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance. “Selling Expenses” means all
underwriting fees, discounts and selling commissions allocable to the sale of
the Registrable Securities.

Section 2.08 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, employees and agents, and each underwriter, pursuant to the applicable
underwriting agreement with such underwriter, of Registrable Securities
thereunder and each Person, if any, who controls such Selling Holder or

 

- 10 -



--------------------------------------------------------------------------------

underwriter within the meaning of the Securities Act and the Exchange Act, and
its directors, officers, employees or agents, against any losses, claims,
damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, employee, agent or underwriter or controlling Person
may become subject under the Securities Act, the Exchange Act or otherwise,
insofar as such Losses (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact (in the case of any
prospectus, in light of the circumstances under which such statement is made)
contained in the Shelf Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus or
prospectus supplement, free writing prospectus or final prospectus or prospectus
supplement contained therein, or any amendment or supplement thereof, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of a prospectus, in light of the circumstances under which
they were made) not misleading, and will reimburse each such Selling Holder, its
directors, officers, employee and agents, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Partnership will not be liable in any
such case if and to the extent that any such Loss arises out of or is based upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in strict conformity with information furnished by such Selling Holder,
its directors, officers, employees and agents or any underwriter or such
controlling Person in writing specifically for use in the Shelf Registration
Statement or such other registration statement, or prospectus or any amendment
or supplement thereto, as applicable. Such indemnity shall remain in full force
and effect regardless of any investigation made by or on behalf of such Selling
Holder or any such directors, officers, employees agents or any underwriter or
controlling Person, and shall survive the transfer of such securities by such
Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, its directors, officers,
employees and agents and each Person, if any, who controls the Partnership
within the meaning of the Securities Act or of the Exchange Act, and its
directors, officers, employees and agents, to the same extent as the foregoing
indemnity from the Partnership to the Selling Holders, but only with respect to
information regarding such Selling Holder furnished in writing by or on behalf
of such Selling Holder expressly for inclusion in the Shelf Registration
Statement or prospectus supplement relating to the Registrable Securities, or
any amendment or supplement thereto; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.08. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish,

 

- 11 -



--------------------------------------------------------------------------------

to assume and undertake the defense thereof with counsel reasonably satisfactory
to such indemnified party and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 2.08 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, (i) if the indemnifying party has failed to assume the defense or
employ counsel reasonably acceptable to the indemnified party or (ii) if the
defendants in any such action include both the indemnified party and the
indemnifying party and counsel to the indemnified party shall have concluded
that there may be reasonable defenses available to the indemnified party that
are different from or additional to those available to the indemnifying party,
or if the interests of the indemnified party reasonably may be deemed to
conflict with the interests of the indemnifying party, then the indemnified
party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnifying party shall settle any action brought against an indemnified party
with respect to which it is entitled to indemnification hereunder without the
consent of the indemnified party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete and unconditional release
from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.08 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification. The relative
fault of the indemnifying party on the one hand and the indemnified party on the
other shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact has been made by, or relates to, information
supplied by such party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to herein. The amount paid by an
indemnified party as a result of the Losses referred to in the first sentence of
this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

 

- 12 -



--------------------------------------------------------------------------------

(e) Other Indemnification. The provisions of this Section 2.08 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.09 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Partnership
agrees to use its commercially reasonable efforts to:

(a) Make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) File with the Commission in a timely manner all reports and other documents
required of the Partnership under the Exchange Act at all times from and after
the date hereof; and

(c) So long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a copy of the most recent annual or quarterly report of
the Partnership, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
the Partnership to register Registrable Securities granted to the Purchasers by
the Partnership under this Article II may be transferred or assigned by any
Purchaser to one or more transferee(s) or assignee(s) of such Registrable
Securities or counterparties to any total return swaps; provided, however, that,
except with respect to a total return swap, (a) unless such transferee is an
Affiliate of such Purchaser, each such transferee or assignee holds Registrable
Securities representing at least $20 million of the Purchased Units, based on
the purchase price per unit under the Purchase Agreement, (b) the Partnership is
given written notice prior to any said transfer or assignment, stating the name
and address of each such transferee and identifying the securities with respect
to which such registration rights are being transferred or assigned, and
(c) each such transferee assumes in writing responsibility for its portion of
the obligations of such Purchaser under this Agreement.

Section 2.11 Limitation on Subsequent Registration Rights. From and after the
date hereof, the Partnership shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, (i) enter into
any agreement with any current or future holder of any securities of the
Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis that is superior in any way to the piggyback rights
granted to the Purchasers hereunder or (ii) grant registration rights to any
other Person that would be superior to the Purchasers’ registration rights
hereunder.

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications. All notices and other communications provided for
or permitted hereunder shall be made in writing by facsimile, electronic mail,
courier service or personal delivery:

(a) if to Purchaser, to the address set forth in Schedule B to the Purchase
Agreement, with a copy to Andrews Kurth LLP, 1350 I Street, NW, Suite 1100,
Washington, D.C. 20005, Attention: Bill Cooper, Facsimile: (202) 662-2739;

(b) if to a transferee of Purchaser, to such Holder at the address provided
pursuant to Section 2.10 above; and

(c) if to the Partnership at Magellan Midstream Holdings, L.P., c/o Magellan
Midstream Holdings GP, LLC, One Williams Center, P.O. Box 22186, Tulsa, Oklahoma
74121-2186, Facsimile: (918) 574-7039 Attn: Lonny E. Townsend, with a copy to
Vinson & Elkins L.L.P., 1001 Fannin St., Suite 2500, Houston, Texas 77002,
Attention: Dan Fleckman, Facsimile: (713) 615-5859.

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 3.02 Successor and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.

Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity that such Person may have.

 

- 14 -



--------------------------------------------------------------------------------

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.07 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.08 Governing Law. The Laws of the State of New York shall govern this
Agreement without regard to principles of conflicts of Laws.

Section 3.09 Severability of Provisions. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting or impairing the
validity or enforceability of such provision in any other jurisdiction.

Section 3.10 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the rights granted by the Partnership set forth herein. This
Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.

Section 3.11 Amendment. This Agreement may be amended only by means of a written
amendment signed by the Partnership and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.

Section 3.12 No Presumption. If any claim is made by a party relating to any
conflict, omission, or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

Section 3.13 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the Parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchaser or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment

 

- 15 -



--------------------------------------------------------------------------------

or by any legal or equitable proceeding, or by virtue of any applicable Law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise by incurred by any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the Purchasers or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of the Purchasers under this Agreement or any
documents or instruments delivered in connection herewith or therewith or for
any claim based on, in respect of or by reason of such obligation or its
creation, except in each case for any assignee of a Purchaser hereunder.

Section 3.15 Interpretation. Article and Section references to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

[Signature pages to follow]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

MAGELLAN MIDSTREAM HOLDINGS, L.P. By:  

MAGELLAN MIDSTREAM HOLDINGS

GP, LLC, its General Partner

By:   /s/ John D. Chandler Name:   John D. Chandler Title:   Vice President,
Chief Financial Officer & Treasurer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP INVESTMENT COMPANY By:   /s/ James C. Baker   Name: James C.
Baker   Title: Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON CAPITAL ADVISORS, L.P. On Behalf of: Kayne Anderson Capital
Income Partners (QP), LP Kayne Anderson MLP Fund, LP Kayne Anderson
Non-Traditional Investments, LP Kayne Anderson Energy Infrastructure Fund, LP
By:   /s/ David Shladovsky   Name: David Shladovsky   Title: General Counsel

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GPS INCOME FUND LP By:   GPS Partners, LLC, its General Partner By:   /s/ Brett
Messing   Name: Brett Messing   Title: Managing Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GPS HIGH YIELD EQUITIES FUND LP By:   GPS Partners, LLC, its General Partner By:
  /s/ Brett Messing   Name: Brett Messing   Title: Managing Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GPS NEW EQUITY FUND LP By:   GPS Partners, LLC, its General Partner By:   /s/
Brett Messing   Name: Brett Messing   Title: Managing Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GPS MLP FUND LP By:   GPS Partners, LLC, its General Partner By:   /s/ Brett
Messing   Name: Brett Messing   Title: Managing Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

BEN VAN DE BUNT AND LAURA FOX LIVING TRUST DTD 10/01/98 By:   /s/ B. Van de Bunt
  Name: Ben Van de Bunt   Title: Trustee

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

KNEE FAMILY TRUST DTD 3/7/00 By:   /s/ illegible signature   Name:   Title:
Trustee

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

AGILE PERFORMANCE FUND LLC By:   /s/ Brett Messing   Name: Brett Messing  
Title: GPS Partners LLC, Investment Advisor

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

ZLP FUND, L.P. By:   Zimmer Lucas Partners, LLC, its General Partner By:   /s/
Devin Geoghegan   Authorized signatory: Devin Geoghegan   Title: Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

LB I GROUP INC. By:   /s/ Ashvin Rao   Name: Ashvin Rao   Title: Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

LEHMAN BROTHERS MLP OPPORTUNITY FUND L.P. By:   Lehman Brothers MLP Opportunity
Associates L.P., its general partner By:   Lehman Brothers MLP Opportunity
Associates L.L.C., its general partner By:   /s/ Jeffrey P. Wood   Name: Jeff
Wood   Title: Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC. By:   /s/ Tim Collins   Name: Tim Collins   Title: Senior
Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

THE CUSHING MLP OPPORTUNITY FUND I, LP By:   /s/ Jerry V. Swank   Name: Jerry V.
Swank   Title: Managing Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

THE CUSHING GP STRATEGIES FUND, LP By:   /s/ Jerry V. Swank   Name: Jerry V.
Swank   Title: Managing Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

CONTINENTAL CASUALTY COMPANY By:   /s/ Jerry V. Swank   Name: Jerry V. Swank  
Title: Managing Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

FLINN MAGELLAN, LLC By:   /s/ illegible signature   Name: Mark Rosenbaum  
Title: Vice President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

TORTOISE ENERGY INFRASTRUCTURE CORPORATION By:   /s/ Terry Matlack   Name: Terry
Matlack   Title: Chief Financial Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

AT MLP FUND, LLC By:   /s/ Paul M. McPheeters   Name: Paul M. McPheeters  
Title: Managing Director/PM

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

GRACIE INVESTING, LLC By:   /s/ Gary K. Michelson   Name:   By: Karin Holdings
LP     By: GKM Capital Inc.   Title:   MD, CEO

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

TALKOT FUND, L.P. By:   /s/ Thomas S. Akin   Name: Thomas S. Akin   Title:
Managing General Partner

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

DOUBLE BLACK DIAMOND L.P. By:   Carlson Capital, L.P., its general partner By:  
Asgard Investment Corp., its general partner By:   /s/ Clint D. Carlson   Name:
Clint D. Carlson   Title: President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

BLACK DIAMOND PARTNERS L.P. By:   Carlson Capital, L.P., its general partner By:
  Asgard Investment Corp., its general partner By:   /s/ Clint D. Carlson  
Name: Clint D. Carlson   Title: President

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

by its agent

RBC CAPITAL MARKETS CORPORATION By:   /s/ Josef Muskatel   Name: Josef Muskatel
  Title: Director and Senior Counsel By:   /s/ Steven C. Milke   Name: Steven C.
Milke   Title: Managing Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

STRUCTURED FINANCE AMERICAS, LLC By:   /s/ Sunhil Hariani   Name: Sunhil Hariani
  Title: VP By:   /s/ Andrea Leung   Name: Andrea Leung   Title: VP

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE MANAGEMENT LLC By:   /s/ illegible signature   Name: illegible
signature   Title: Managing Director

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

FAMCO MLP PARTNERS, LLC, SERIES MGG-1 By:   FAMCO MLP CAPITAL, as manager By:  
/s/ James J. Cunnane, Jr.   Name: James J. Cunnane, Jr.   Title: Secretary

Signature Page to Registration Rights Agreement